

117 S609 IS: Ruby Mountains Protection Act
U.S. Senate
2021-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 609IN THE SENATE OF THE UNITED STATESMarch 4, 2021Ms. Cortez Masto (for herself and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo withdraw the National Forest System land in the Ruby Mountains subdistrict of the Humboldt-Toiyabe National Forest and the National Wildlife Refuge System land in Ruby Lake National Wildlife Refuge, Elko and White Pine Counties, Nevada, from operation under the mineral leasing laws.1.Short titleThis Act may be cited as the Ruby Mountains Protection Act.2.Withdrawal of certain National Forest System land(a)WithdrawalSubject to valid existing rights, the approximately 309,272 acres of Federal land and interests in the land located in the Ruby Mountains subdistrict of the Humboldt-Toiyabe National Forest within the area depicted on the Forest Service map entitled S. 258 Ruby Mountains Protective Act and dated December 5, 2019, as National Forest System Lands are withdrawn from all forms of operation under the mineral leasing laws.(b)ApplicationAny land or interest in land within the boundary of the Ruby Mountains subdistrict of the Humboldt-Toiyabe National Forest that is acquired by the United States after the date of enactment of this Act shall be withdrawn in accordance with subsection (a).(c)Availability of mapThe map described in subsection (a) shall be on file and available for public inspection in the appropriate offices of the Forest Service.3.Withdrawal of certain National Wildlife Refuge System land(a)Withdrawal(1)In generalSubject to valid existing rights, the approximately 39,926.10 acres of Federal land and interests in the land located in the Ruby Lake National Wildlife Refuge and depicted on the United States Fish and Wildlife Service map entitled S. XXX Ruby Mountains Protection Act and dated February 23, 2021, as Ruby Lake National Wildlife Refuge are withdrawn from all forms of operation under the mineral leasing laws, subject to paragraph (2).(2)ExceptionThe withdrawal under paragraph (1) shall not apply to noncommercial refuge management activities by the United States Fish and Wildlife Service. (b)ApplicationAny land or interest in land within the boundary of the Ruby Lake National Wildlife Refuge that is acquired by the United States after the date of enactment of this Act shall be withdrawn in accordance with subsection (a).(c)Availability of MapThe map described in subsection (a)(1) shall be on file and available for public inspection in the appropriate offices of the United States Fish and Wildlife Service.